DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 3/23/2022, in which: claims 1, 9-10 are previously presented, claims 2-8 remain as filed originally, claims 11-35 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0110189) in view of Moskowitz (US 2015/0238028) and Cheng-Tien (US 5967360).

Regarding claim 1, Smith discloses a frame to hold a first planter in a second planter the frame comprising: at least two hangers (290) and at least two vertical members (26), each of the vertical members (26) attached to at least one of the hangers (290) on a first side (top) of the vertical members (26), and a bottom (at lower ring element 22) attached to a second side (bottom) of the each of the vertical members (26), wherein each of the hangers (290) further comprise a hook (Figs. 6E-6H) that is curved away (outward), wherein each of the hooks (290) circumscribe a mouth of the second planter (the hooks are capable of circumscribing the mouth of a second planter); wherein the bottom (at lower ring element 22) further comprises a first ring (22) along a horizontal plane and the bottom (at lower ring element 22), wherein the at least two hangers (290) further comprises four hangers ([0038] wherein the device can include a series of loops attached to or welded to the wire basket) and the at least two vertical members (26) further comprises four vertical members (26, Fig. 6A), wherein each of the hangers (290) is integral (via welding of the loops to the structure) with one of the vertical members (26), wherein the frame (20) further comprises at least one middle ring (middle ring element 22) that further comprises second ring (22) along the horizontal plane and each middle ring (22) is attached to each of the vertical members (26), wherein the hangers (290), the vertical members (26), the bottom (at lower ring element 22) and the middle ring (middle ring element 22) are metal wire (wire basket), wherein an interior geometric size and an interior shape of the frame (20) is larger than an exterior geometric size and an exterior shape of the first planter (Fig. 7), but does not expressly disclose the hooks being curved downward from the first side of the vertical members and further comprising additional structure that comprises at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom.
However, Moskowitz discloses a similar plant holder device (Figs. 2-4) that have hooks (2, 4, 6, 8) that extend away and downward from the vertical members (10, 12, 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing hooks that extend downward from the vertical members, as taught by Moskowitz, for the purpose of attaching the frame structure to a larger planter device.
Cheng-Tien discloses a similar structure with a bottom ring element (12) that further comprises additional structure that comprises at least one cross-member (20, 22), wherein the at least one cross-member (20, 22) further comprises two equilateral cross-members (20, 22) that intersect each other in a center of the bottom (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom, as taught by Cheng-Tien, for the purpose of strengthening the frame structure to support a planter.

Regarding claims 2-3, Smith discloses a frame to hold a first planter in a second planter the frame comprising: at least two hangers (290) and at least two vertical members (26), each of the vertical members (26) attached to at least one of the hangers (290) on a first side (top) of the vertical members (26), and a bottom (at lower ring element 22) attached to a second side (bottom) of the each of the vertical members (26), wherein each of the hangers (290) further comprise a hook (Figs. 6E-6H) that is curved away (outward), wherein each of the hooks (290) circumscribe a mouth of the second planter (the hooks are capable of circumscribing the mouth of a second planter); wherein the bottom (at lower ring element 22) further comprises a first ring (22) along a horizontal plane and the bottom (at lower ring element 22), but does not expressly disclose the hooks being curved downward from the first side of the vertical members and further comprising additional structure that comprises at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom.
However, Moskowitz discloses a similar plant holder device (Figs. 2-4) that have hooks (2, 4, 6, 8) that extend away and downward from the vertical members (10, 12, 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing hooks that extend downward from the vertical members, as taught by Moskowitz, for the purpose of attaching the frame structure to a larger planter device.
Cheng-Tien discloses a similar structure with a bottom ring element (12) that further comprises additional structure that comprises at least one cross-member (20, 22), wherein the at least one cross-member (20, 22) further comprises two equilateral cross-members (20, 22) that intersect each other in a center of the bottom (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom, as taught by Cheng-Tien, for the purpose of strengthening the frame structure to support a planter.

Regarding claim 4, Smith discloses wherein the at least two hangers (290) further comprise four hangers ([0038] wherein the device can include a series of loops attached to or welded to the wire basket) and the at least two vertical members (26) further comprises four vertical members (26, Fig. 6A).

Regarding claim 5, Smith discloses wherein each of the hangers (290) is integral (via welding of the loops to the structure) with one of the vertical members (26).

Regarding claim 6, Smith discloses wherein the frame (20) further comprises at least one middle ring (middle ring element 22) that further comprises second ring (22) along the horizontal plane and each middle ring (middle ring element 22) is attached to each of the vertical members (26).

Regarding claim 7, Smith discloses wherein the hangers (290), the vertical members (26), the bottom (at bottom ring element 22) and the middle ring (middle ring element 22) are metal wire (wire basket).

Regarding claim 8, Smith discloses wherein an interior geometric size and an interior shape of the frame (20) is larger than an exterior geometric size and an exterior shape of the first planter (Fig. 7).

Regarding claim 9, Smith discloses wherein the interior geometric size and the interior shape of the frame is approximately the exterior geometric size and the exterior shape of the first planter (Fig. 1, wherein the planter is sized and shaped to be the same size and shape of the frame)

Regarding claim 10, Smith discloses frame comprising: at least two hangers (290) and at least two vertical members (26), each of the vertical members (26) attached to at least one of the hangers (290) on a first side (top) of the vertical members (26); and a bottom (at lower ring element 22) attached to a second side (bottom) of the each of the vertical members (26), wherein the hangers (290) further comprise hooks (Figs. 6E-6H) that are curved away (outward), wherein the hooks (Figs. 6E-6H) are semicircular (half circle loops welded to the structure), wherein the bottom (at lower ring element 22) further comprises a first ring (22) along a horizontal plane and the bottom (at lower ring element 22), wherein the at least two hangers (290) further comprises four hangers ([0038] wherein the device can include a series of loops attached to or welded to the wire basket) and the at least two vertical members (26) further comprises four vertical members (26, Fig. 6A), wherein each of the hangers (290) is integral (via welding the loops to the frame) with one of the vertical members (26), wherein the frame (20) further comprises at least one middle ring (middle ring element 22) further comprises a second ring (22) along the horizontal plane and each middle ring (middle ring element 22) is attached to each of the vertical members (26), wherein the hangers (290), wherein the vertical members (26), the bottom (at lower ring element 22) and the middle ring (middle ring element 22) are metal wire (wire basket), wherein an interior geometric size and an interior shape of the frame (20) is larger than an exterior geometric size and an exterior shape of a first planter (Fig. 7), but does not expressly disclose the hooks being curved downward from the first side of the vertical members and further comprising additional structure that comprises at least one cross-member, wherein the at least one cross- member further comprises two equilateral cross-members that intersect each other in a center of the bottom.
However, Moskowitz discloses a similar plant holder device (Figs. 2-4) that have hooks (2, 4, 6, 8) that extend away and downward from the vertical members (10, 12, 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing hooks that extend downward from the vertical members, as taught by Moskowitz, for the purpose of attaching the frame structure to a larger planter device.
Cheng-Tien discloses a similar structure with a bottom ring element (12) that further comprises additional structure that comprises at least one cross-member (20, 22), wherein the at least one cross-member (20, 22) further comprises two equilateral cross-members (20, 22) that intersect each other in a center of the bottom (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom, as taught by Cheng-Tien, for the purpose of strengthening the frame structure to support a planter.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, prior art Smith discloses the invention substantially while lacking two equilateral cross-members that intersect each other in a center of the bottom.  Prior art Cheng-Tien discloses said feature on a similar structure (cross members 20, 22 in figures 1-2) and further states on Column 3 lines 10-15 that the “cross members 20 and 22 serve both to add strength and rigidity to the base section and to provide support or resting surface for the contents of the basket while in use”, which is the basis for the motivation of Smith in view of Cheng-Tien.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644